Exhibit AÉROPOSTALE REPORTS RECORD SEPTEMBER SALES RESULTS; SAME STORE SALES INCREASE 19%; RAISES THIRD QUARTER EARNINGS GUIDANCE New York, New York – October 8, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the five-week period ended October 3, 2009 increased 28% to $187.3 million, from $146.7 million for the five-week period ended October 4, 2008. The Company’s same store sales increased 19% for the month, compared to a same store sales increase of 5% in the year ago period. The Company believes that its results for the month reflect a positive same store sales impact due to the Labor Day calendar shift. Year to date, total net sales have increased 21% to $1.290 billion, from $1.068 billion in the year ago period. Year to date, same store sales have increased 12%, compared to a same store sales increase of 10% in the same period last year. The Company stated that the continued strength of its merchandise assortment, coupled with its compelling pre-planned promotions, led to another month of record sales. The Company also stated that its merchandise margins continued to improve over last year, and that its inventories remain well controlled and on plan. Third Quarter Guidance: Based on the better than expected results for the month, the Company now believes it will achieve net earnings in the range $0.84 to $0.85 per diluted share, compared to its previously issued earnings guidance in the range of $0.78 to $0.80 per share. The Company achieved net earnings of $0.63 per share in the third quarter last year. To hear the Aéropostale prerecorded September sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
